WALLACH, Circuit Judge,
dissenting-in-part.
I join the majority’s well-reasoned holdings on jurisdiction, venue, and claim construction. I agree that the Eastern District of Pennsylvania properly exercised jurisdiction over the transferred case and that the district court correctly construed the disputed terms in the method claims.
I depart, however, from the majority’s decision to vacate the district court’s indefiniteness holdings. In holding that SAP was required to provide expert testimony to prove indefiniteness, the majority contradicts Noah Systems, Inc. v. Intuit Inc., 675 F.3d 1302 (Fed.Cir.2012), where this court affirmed the exclusion of expert tes*507timony from the indefiniteness inquiry when there was a total absence of corresponding structure. As in Noah, the asserted means-plus-function claims in this case are directed to a special-purpose computer and thus require a corresponding algorithm in the specification. As in Noah, no algorithm is disclosed. Such “total absence of structure” renders the claims invalid for indefiniteness, and expert testimony is neither required nor permitted to supply the absent structure. Default Proof Credit Card Sys., Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1302 (Fed.Cir.2005).
I.
The system claims at issue contain multiple means-plus-function terms that are implemented in software. Means-plus-function terms are “construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof,” 35 U.S.C. § 112 ¶ 6, and the absence of adequate corresponding structure renders the claim indefinite under § 112 ¶ 2. In cases such as this one, where the means-plus-function term is implemented in software, the corresponding structure “is the algorithm disclosed in the specification.” Harris Corp. v. Ericsson Inc., 417 F.3d 1241, 1249 (Fed.Cir.2005).
The issue in this case is whether expert testimony is required to prove indefiniteness of a means-plus-function term when the specification contains no corresponding structure. This court answered “no” in Noah, explaining that expert testimony is not required where the specification contains no algorithm corresponding to each recited function. Noah, 675 F.3d at 1313, 1318-19. When there is an identifiable algorithm, however, expert testimony may be helpful in determining whether the algorithm is adequate corresponding structure in the view of a skilled artisan. Id. at 1313.
The district court properly applied this rubric, holding that “elcommerce has failed to describe structure at all,” so “there is no need for SAP to introduce evidence, such as expert testimony, about whether one skilled in the art would perceive the description sufficiently definite to satisfy the dictates of 35 U.S.C. § 112 ¶ 6.” elcom-merce. com, Inc. v. SAP AG, No. 09-4458, 2011 WL 710487, at *13 (E.DJPa. Mar. 1, 2011) (“Claim Construction Op.”) (citing Default Proof, 412 F.3d at 1302). The majority holds the district court “erred in granting summary judgment without a proper evidentiary basis for its conclusion,” Majority Op. at 506, but does not identify the necessary algorithms for each of the recited means-plus-function elements. Nor does it identify any factual dispute, instead focusing on “the absence” of expert testimony. Id. It is questionable whether the absence of evidence can create a disputed question of material fact necessary to deny summary judgment. See Fed.R.Civ.P. 56(a). Even more importantly, requiring expert testimony in this case contradicts relevant precedent that prohibits reliance on such testimony when there is a “total absence of structure” from the specification. Noah, 675 F.3d at 1313 (the absence of an algorithm results in the “total omission of structure”); Default Proof, 412 F.3d at 1302 (“[T]he testimony of one of ordinary skill in the art cannot supplant the total absence of structure from the specification.”). Contrary to Noah, which determined the absence of an algorithm without expert testimony, the majority states it is not the role of this court to determine the presence or absence of an algorithm without “evidence and expert guidance.” Majority Op. at 505 n. 5.
There can be no doubt that the absence of expert testimony is the sole basis for *508the majority’s holding. To the extent the majority “hold[s] that there is no Federal Circuit or other prohibition on expertise,” id. at 506 (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993)), that proposition is plainly correct, but is not at issue in this case. The district court did not exclude any expert testimony, because none was proffered by either party.
Nor does the majority identify algorithms corresponding to each of the claimed functions, so that cannot be the basis for its holding either. It cites generally to “page-after-page of text and flow-charts and block diagrams illustrating supporting structure,” id. at 504, but considers only two of the eleven means-plus-function terms, see id. at 503-05. It completely disregards the remaining seven terms in claim 37, and the term in independent claim 22, on which claims 23-30, 32, and 33 depend. Even one indefinite term renders a claim invalid, and the majority’s incomplete analysis necessarily assumes the “total absence of structure” for at least one term in each asserted claim. The majority agrees that expert testimony is not “needed for every situation.” Id. at 506. Yet if expert testimony is required in this case, where there is a total absence of structure, it is unclear when it would not be required.
II.
The district court’s predicament on remand shows the difficulty with the majority’s holding. Assuming that SAP does not renew its indefiniteness arguments, the district court will have to construe the claims as coterminous with the claimed functions, because the specification discloses no algorithms to which the functions can be limited. See 35 U.S.C. § 112 ¶ 6. Such “pure functional claiming” is the very practice that § 112 ¶ 6 is designed to prevent. Noah, 675 F.3d at 1318 (“This court imposed the algorithm requirement to prevent purely functional claiming when a patentee employs a special purpose computer-implemented means-plus-function limitation.”); Aristocrat Techs. Austl. Pty. Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed.Cir.2008) (“The point of the requirement that the patentee disclose particular structure in the specification and that the scope of the patent claims be limited to that structure and its equivalents is to avoid pure functional claiming.”); Med. Instr. & Diag. Corp. v. Elekta AB, 344 F.3d 1205, 1211 (Fed.Cir.2003) (“If the specification is not clear as to the structure that the patentee intends to correspond to the claimed function, then the patentee has not paid that price but is attempting to claim in functional terms unbounded by any reference to structure in the specification.”).
Nor could the district court rely on expert testimony to limit the otherwise boundless functional construction because it would “contradict” the intrinsic record, which contains no such limitations. Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379, 1382 (Fed.Cir.2008); see also Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed.Cir.2005) (quoting Metabolite Labs., Inc. v. Lab. Corp. of Am. Holdings, 370 F.3d 1354, 1360 (Fed.Cir.2004)) (“In most eases, the best source for discerning the proper context of claim terms is the patent specification wherein the patent applicant describes the invention.” (internal quotation marks omitted)); Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1328 (Fed.Cir.2008) (“[Wjhile helpful, extrinsic sources ... cannot overcome more persuasive intrinsic evidence.”).
Indefiniteness under § 112 ¶ 2 is meant to prevent such boundless claim constructions. AllVoice Computing PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1240 (Fed.Cir.2007) (“The test for definiteness *509asks whether one skilled in the art would understand the bounds of the claim when read in light of the specification.”). Indeed, indefiniteness is part of claim construction, both of which are questions of law. Noah, 675 F.3d at 1311 (“Whether a claim complies with the definiteness rel quirement of 35 U.S.C. § 112 ¶ 2 is a matter of claim construction.... ”); see also Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1348 (Fed.Cir.2005) (“In the face of an allegation of indefiniteness, general principles of claim construction apply.”). Just as there is no requirement for expert testimony when construing means-plus-function claims to cover the corresponding structure, expert testimony is not needed to hold the claims indefinite when no structure is disclosed. Default Proof, 412 F.3d at 1302.
The majority nevertheless states that expert testimony is required, because the indefiniteness inquiry must be conducted from the point of view of one skilled in the art. Majority Op. at 505-06. Without expert testimony, the majority reasons, the district court was unable to discuss the specification’s description of structure in light of “the knowledge of persons of skill in the field of the invention.” Id. That is not, as I understand it, what it means to view claim construction or indefiniteness from the perspective of one of skill in the art. Although both claim construction and indefiniteness are analyzed from the perspective of a skilled artisan, Finisar, 523 F.3d at 1328 (citing Phillips, 415 F.3d at 1312-13), the “hypothetical person having ordinary skill in the art” is a “legal construct ... akin to the ‘reasonable person’ used as a reference in negligence determinations,” In re Rouffet, 149 F.3d 1350, 1357 (Fed.Cir.1998); see also Kimberly-Clark Corp. v. Johnson & Johnson, 745 F.2d 1437, 1454 (Fed.Cir.1984) (describing the hypothetical skilled artisan as “an imaginary being possessing ‘ordinary skill in the art’ created by Congress to provide a standard of patentability ”). Intrinsic evidence, not extrinsic, is most pertinent to determine how that hypothetical person would view the relevant claim terms. Phillips, 415 F.3d at 1317.
While the majority is correct that paten-tees need not “reproduce” in the specification “information routinely possessed by persons in the field of the invention,” Majority Op. at 503, the obligation to provide adequate corresponding structure for means-plus-function claims is separate from the enablement requirement. “ ‘[A] patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function.’ ” Function Media, L.L.C. v. Google Inc., 708 F.3d 1310, 1319 (Fed.Cir.2013) (quoting Blackboard, Inc. v. Desire2Learn Inc., 574 F.3d 1371, 1385 (Fed.Cir.2009)). To permit such unbounded functional claiming would contravene the purpose of § 112 ¶ 2 by “ ‘allowing] the patentee to claim all possible means of achieving a function.’ ” Id. (quoting Blackboard, 574 F.3d at 1385).
III.
In holding that there was a “total absence of structure” in the '903 patent, the district court considered each of the eleven means-plus-function elements, including all nine functions in claim 37, and found that none was supported by the requisite algorithm for software-implemented means-plus-function claims. The district court concluded that the Data Transfer Engine (“DTE”) and Data Collection Site (“DCS”) — which elcommerce argued were corresponding structures — were described solely in functional terms that did no more than restate the claimed functions. Claim Construction Op. at *8 (citing Blackboard, *510574 F.3d at 1383). On appeal, elcommerce devoted only two pages of its opening brief to identifying purported algorithms for the claimed functions, and neglected to even mention two of the functions recited in claim 37.1
The district court’s indefiniteness holding should be affirmed, because the '903 patent’s specification discloses no algorithms corresponding to the eleven means-plus-function terms. The first means-plus-function element of claim 37, for example, recites “means for monitoring changed supply-related data at independent supply chain sites within the supply chain.” '903 patent col. 15 11. 30-31. Elcommerce argues the DTE and the DCS provide adequate structure for this function.
No algorithm is disclosed. The specification states only that “[t]he DTE monitors the local system continuously, and takes whatever information is available,” id. col. 1 11. 64-66, and that the DCS is a location where inbound data “is monitored,” id. col. 3 11. 7-9. An algorithm must “provid[e] some detail about the means to accomplish the function,” Finisar Corp., 523 F.3d at 1340-41, and cannot “ ‘simply describe[ ] the function to be performed,’ ” Blackboard, 574 F.3d at 1384 (quoting Aristocrat, 521 F.3d at 1334). In this case, the specification’s description of the DTE and the DCS “simply describes the function to be performed”: monitoring changed supply-related data. Such language “describes an outcome, not a means for achieving that outcome.” Id.
The majority cites two other portions of the specification that are meant to support the “monitoring changed supply-related data at independent supply chain sites” function. The first reference states that the DTE “looks for changes to data,” '903 patent col. 5 1. 63, but this again restates the claimed function and substitutes “looks for” instead of “monitors.” The second reference states that the DTE “uploads new data to the [DCS],” id. col. 5 11. 63-64, and “the DTE takes data in any size or format,” id. col. 5 1. 59. This merely repeats another claimed function in claim 37 — “means for uploading and collecting, from each supply chain site, the extracted data to a data collection site.” Id. col. 15 11. 39-40 (emphasis added). “[Disclosure as to one function” cannot “fill the gaps in a specification as to a different, albeit related, function.” Noah, 675 F.3d at 1319.
Nor do the flow charts provide the requisite algorithm. Figure IE (depicted below), for example, does no more than restate other means-plus-function elements — including “extracting] data,” “translating] data,” “format[ting] data,” and “uploading] data” — and thus does not provide the requisite algorithm for any one function.
*511[[Image here]]
The first box in Figure IE instructs “extract data,” which is merely a simplified version of another claimed function— “means for extracting, at each supply chain site, the supply-related data to be monitored.” '903 patent col. 15 11. 32-33. The box does not explain how this function is accomplished, nor do the other boxes in Figure IE provide any guidance in this respect. Rather, they simply restate other, separate means-plus-elements: the functions of “translating,” “uploading and collecting,” or “formatting” data, as recited in claim 37.2 The “means for monitoring changed supply-related data” limitation therefore lacks a corresponding algorithm and is indefinite, rendering claim 37 invalid.
The eight remaining means-plus-function elements in claim 37 are similarly unsupported by adequate structure. Because the analysis above renders claim 37 *512invalid, however, there is no need to separately consider the remaining functions.3
Independent claim 22 contains one means-plus-funetion element: “[I]nput means for allowing a user associated with a supply chain site to query the data collector for supply-related data retrieved from one of the supply chain sites other than the site of the user....” Id. col. 14 11. 49-52. On appeal, elcommerce argues the publisher provides corresponding structure, but the specification’s explanation of the publisher “ ‘simply describes the function to be performed.’ ” Blackboard, 574 F.3d at 1384 (quoting Aristocrat, 521 F.3d at 1334). The publisher is described as something that “receives query requests” from the various independent supply chain sites. '903 patent col. 6 11. 18-23. It provides no more detail than that already contained in the claim language. Id. col. 14 11. 49-51 (claiming “input means for allowing a user ... to query the data collector for supply-related data”).
The specification further states that the publisher is “for publishing data from the data collector upon request,” id. col. 2 11. 46-47, which likewise restates the “means for publishing” limitation in claim 37.4 Rather than providing “some explanation of how the computer performs the claimed function,” the specification only “ ‘describes an outcome, not a means for achieving that outcome.’ ” Blackboard, 574 F.3d at 1384 (quoting Aristocrat, 521 F.3d at 1334). Accordingly, independent claim 22 is invalid for indefiniteness, thereby invalidating dependent claims 23 through 30, 32, and 33.
IV.
The majority states that “[t]he '903 patent provides over eight columns of ‘Detailed Description of the Invention,’ with frequent references to the twenty-four pages of graphs and diagrams.” Majority Op. at 504. It does not, however, identify one relevant algorithm in any of these pages of description, let alone one algorithm corresponding to each claimed function. Instead it holds that expert testimony is required to find the claims indefinite.
Courts routinely identify corresponding structure without the aid of expert testimony when construing means-plus-function claims. See, e.g., Med. Instr. & Diag. Corp., 344 F.3d at 1212-20 (determining the corresponding structure by analyzing the specification, and disagreeing with the patentee’s expert testimony). The pernicious result of the majority’s holding will be to deter district courts from performing that routine analysis, and to encourage boundless functional claiming.
As discussed, none of these eight columns or twenty-four pages of graphs and diagrams contains algorithms corresponding to the eleven means-plus-function claims. The claims are therefore indefinite, and expert testimony is neither required' — -nor permitted — to remedy the total absence of structure. For these reasons, I would affirm the district court’s holding that the asserted system claims are invalid for indefiniteness.

. Specifically, elcommerce does not contest that the functions of “detecting” and "responding to” a problem condition lack a corresponding algorithm. Surely, this court should at the very least affirm the invalidity of claim 37 on this basis.


. Claim 37 recites, in relevant part:
means for extracting, at each supply chain site, the supply-related data to be monitored, wherein the data is maintained in plural formats located among the supply chain sites, at least one of the supply chain sites corresponding to an independent entity in the supply chain, being independent of another supply chain site;
means for translating the data to a common format;
means for uploading and collecting, from each supply chain site, the extracted data to a data collection site; means for formatting, at the data collection site, a portion of the collected data, retrieved from at least one of the supply chain sites other than the site of the user, into one of a plurality of views, responsive to criteria selected by a user associated with a supply chain site, for presentation to the user, the portion of formatted data being dependent on access rights granted to the user’s supply chain site....
'903 patent col. 15 11. 32-48 (emphases added).


. Contrary to elcommerce’s argument on appeal that the DTE is corresponding structure for the "means for formatting” function, Appellant’s Br. 46, the majority determines that the publisher supports that limitation, Majority Op. at 504. In any event, this analysis is irrelevant to the ultimate question of claim 37’s validity because claim 37 contains eight other indefinite means-plus-function elements, seven of which the majority does not even address.


. Claim 37 states, in relevant part: "means for publishing the formatted data view to the user’s supply chain site.” '903 patent col. 15 11. 49-50 (emphasis added).